                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 3/4/20
------------------------------------------------------------------- X
ARQUIMIDEZ ALEJANDRO NARCIZO, a/k/a :
Jaime, a/k/a Jimmy, individually and on behalf of                   :
others similarly situated,                                          :
                                                                    :       1:18-cv-11620-GHW
                                                    Plaintiff, :
                                                                    :            ORDER
                              -against-                             :
                                                                    :
NY STRAWBERRY DELI CORP., f/d/b/a 14                                :
Organic Gourmet Food, WS SUPER DELI, INC., :
d/b/a Strawberry Deli, f/d/b/a Dolphin’s Gourmet :
Deli, HIGH END DELI CORP., d/b/a Chelsea                            :
Square Market, ADEL HADI, HASSAN SALEH, :
a/k/a Hassan Ahmed, and OMAR AHMED,                                 :
                                                                    :
                                                 Defendants. :
------------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         A jury trial in this matter will begin on Monday, November 16, 2020 at 9:00 a.m. The

Court will hold a final pretrial conference in this case on Wednesday, November 4, 2020 at 4:00

p.m. Both the final pretrial conference and the jury trial will be held in Courtroom 12C of the

United States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York 10007.

         The parties are directed to submit the following materials no later than August 24, 2020:

(1) the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

         SO ORDERED.

 Dated: March 4, 2020                                          _____________________________________
 New York, New York                                                     GREGORY H. WOODS
                                                                       United States District Judge
